Citation Nr: 1033228	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  07-26 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for residuals of a right knee 
injury.

2.  Entitlement to service connection for residuals of a right 
knee injury.

3.  Entitlement to service connection for osteoarthritis of the 
left knee, status post arthroplasty.

4.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1951 to May 1954.

The Veteran's claims come before the Board of Veterans' Appeals 
(Board) on appeal from October 2005 and September 2006 rating 
decisions of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in Montgomery, Alabama, that denied the benefits 
sought on appeal.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for residuals of 
a right knee injury, osteoarthritis of the left knee, and 
bilateral hearing loss are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed September 1954 rating decision denied service 
connection for a bursted disc of the right knee.

2.  The evidence pertaining to the Veteran's residuals of a right 
knee injury submitted subsequent to the September 1954 rating 
decision was not previously submitted, bears directly and 
substantially upon the specific matter under consideration, is 
neither cumulative nor redundant, and is so significant that it 
must be considered in order to fairly decide the merits of the 
claim.

CONCLUSIONS OF LAW

1.  The RO's September 1954 rating decision that denied service 
connection for a bursted disc of the right knee is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2009).

2.  New and material evidence has been submitted to reopen the 
Veteran's claim for service connection for residuals of a right 
knee injury.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection, the record must contain:  (1) 
medical evidence of a current disorder; (2) medical evidence, or 
in certain circumstances, lay testimony, of in- service 
incurrence or aggravation of an injury or disease; and, (3) 
medical evidence of a nexus between the current disorder and the 
in-service disease or injury.  In other words, entitlement to 
service connection for a particular disorder requires evidence of 
the existence of a current disorder and evidence that the 
disorder resulted from a disease or injury incurred in or 
aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).

In a September 1954 rating decision, the Veteran was denied 
service connection for a bursted disc of the right knee, and he 
was advised of his appellate rights.  The Veteran did not appeal 
this decision and it became final.  The Veteran was advised that 
the records did not show that he had a current disability.  He 
was informed that no further action would be taken on his claim 
until he submitted evidence that he had a current knee 
disability.  

In February 2005, the Veteran filed a claim to reopen his 
previously denied claim for service connection for a right knee 
disorder.  For claims such as this received on or after August 
29, 2001, a claim shall be reopened and reviewed if "new and 
material" evidence is presented or secured with respect to a 
claim that is final.  Evidence is considered "new" if it was not 
of record at the time of the last final disallowance of the 
claim.  "Material" evidence is evidence which relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial and 
must raise a reasonable possibility of substantiating the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  In determining whether 
evidence is new and material, the credibility of the evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In this case, lay statements and medical records have been added 
to the record since the September 1954 denial, including private 
medical records and VA records.  This evidence is new because it 
has not previously been submitted.

The evidence is also material.  As noted above, a review of the 
September 1954 rating decision reveals that the Veteran's claim 
for service connection appears to have been denied because, at 
that time, the Veteran did not have a current knee disorder.  
Since that time, the Veteran has been diagnosed with arthritis of 
his right knee.  This bears directly and substantially upon the 
specific matter under consideration and is significant enough 
that it must be considered in order to fairly decide the merits 
of the claim.  For these reasons, the Veteran's claim for service 
connection for residuals of a right knee injury is reopened.

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  Here, the Board is 
reopening the claim for service connection and then remanding the 
claim for further development.  Thus, no further discussion of 
the VCAA is required.




ORDER

New and material evidence having been submitted, the Veteran's 
claim for service connection for residuals of a right knee injury 
is reopened, and the appeal is granted to this extent only.


REMAND

Inasmuch as the Board regrets the additional delay of this 
matter, a remand is required before the claims can be properly 
adjudicated.  

First, the Veteran submitted a lay statement in December 2005, in 
which a fellow soldier describes that during service the Veteran 
was treated at Tripler Army Medical Hospital in Honolulu, Hawaii, 
in 1953, for a knee injury.  These records are not contained 
within the claims folder and the RO has not attempted to obtain 
these in-service records.  Therefore, the AMC/RO must attempt to 
obtain these medical records.  The Court has determined that if 
all relevant service records have not been obtained, that may be 
a breach of the duty to assist and grounds for remand.  See 38 
U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2002); Loving v. 
Nicholson, 19 Vet. App. 96, 101-03 (2005).

Second, a remand is required in order to afford the Veteran a VA 
examination to determine the nature and etiology of his current 
bilateral knee disabilities.  In the case of a disability 
compensation claim, VA's duty to assist includes providing a 
medical examination or obtaining a medical opinion when necessary 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. 
§ 3.159(c)(4) (2009).  Such an examination or opinion is 
necessary to make a decision on a claim if all of the lay and 
medical evidence of record: (1) contains competent evidence that 
the claimant has a current disorder, or persistent or recurrent 
symptoms of disorder; and (2) indicates that the disorder or 
symptoms may be associated with the claimant's active military, 
naval, or air service; but, (3) does not contain sufficient 
medical evidence for VA to make a decision on the claim.  Id.  

Here, the Veteran has current diagnoses pertaining to his knees.  
Specifically, a November 2005 private outpatient treatment record 
diagnoses the Veteran with arthritis of his knees.  

In regards to an in-service incurrence, the Veteran's service 
treatment records (STRs) show that the Veteran twisted his right 
knee in service in November 1952.  Additionally, the Veteran 
submitted a lay statement from a fellow soldier, who stated that 
the Veteran injured his knee sometime between September 1952 and 
September 1953 while serving aboard the USS Breckinridge.  The 
soldier reported that the boat had no medical staff or medical 
facilities onboard, so once the board docked, the Veteran was 
treated at Tripler Army Medical Hospital.  Another December 2005 
lay statement from a fellow soldier indicates that the Veteran 
arrived onboard the USS Nemasket in September 1953 with a knee 
injury.  Both of these statements do not indicate which knee was 
injured.  The Veteran's STRs only document a November 1952 
injury.  The STRs do not indicate whether the Veteran had more 
than one knee injury while aboard the USS Breckinridge.  However, 
lay statements are competent to support a claim for service 
connection by supporting the occurrence of lay- observable events 
or the presence of the disorder or symptoms of the disorder 
subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disorder even where not corroborated by 
contemporaneous medical evidence); Charles v. Principi, 16 Vet. 
App. 370, 374 (2002) ("ringing in the ears is capable of lay 
observation").  

The Veteran has never been afforded a VA examination for his knee 
claims.  Thus, an examination is needed to determine whether his 
current bilateral knee disabilities may be related to his 
military service.  

Finally, the only evidence of record offering an opinion as to 
the etiology of the Veteran's bilateral hearing loss is the 
September 2006 VA compensation examination.  In regards to 
whether there was any relationship between the cause of the 
Veteran's bilateral hearing loss and his military service, the 
examiner was unable to provide an opinion "without resort to 
mere speculation."  The VA examiner stated that the etiology was 
difficult to determine since the Veteran's military entrance and 
separation examinations were conducted using the whispered voice 
test, and since the Veteran had a civilian job that exposed him 
to excessive noise.  The VA examiner did determine that the 
Veteran currently has tinnitus that is due to his active military 
service.

Concerning a medical opinion in which the VA medical professional 
cannot render an opinion as to etiology without resorting to 
"mere speculation," the Court of Appeals for Veterans Claims 
(Court) recently determined that a VA examiner cannot use that 
phrase "as a substitute for the full consideration of all 
pertinent and available medical facts to which a claimant is 
entitled."  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Here, 
it is unclear whether the examiner closely considered the 
Veteran's lay statements and in-service presumed noise exposure, 
especially in light of the existence of a current disability.  
Thus, additional discussion by an examiner is necessary before a 
decision on the merits may be reached.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Ensure that VA has complied with its duty 
to assist the Veteran under 38 C.F.R. § 
3.159(c)(2) by requesting all STRs from the 
Tripler Army Medical Hospital in Honolulu, 
Hawaii, or from any other source deemed 
appropriate.  Associate all such records with 
the Veteran's claim folder.  Do not associate 
duplicate records with the claims file.  If 
no records can be obtained after an 
exhaustive search, VA's efforts and any 
resolution determined must be fully 
documented for the record, and to show 
compliance with the requirements of 38 C.F.R. 
§ 3.159(e)(i)-(iv) (2009).  

2.  After obtaining the above records, afford 
the Veteran a VA examination to ascertain the 
nature and etiology of his current bilateral 
knee disabilities.

Any and all indicated evaluations, studies, 
and tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, particularly 
the STRs, and offer comments and opinions 
addressing whether it is more likely than not 
(i.e., probability greater than 50 percent), 
at least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the Veteran's currently diagnosed 
bilateral knee disabilities had their onset 
during service or is in any other way 
causally related to his active service - 
including to the November 1952 injury and 
another possible injury aboard the USS 
Breckinridge from September 1952 to September 
1953.  

All opinions should be supported by a clear 
rationale, and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  Copies 
of all pertinent records in the Veteran's 
claims file, or in the alternative, the 
claims file itself, must be made available to 
the examiner.

If the examiner determines that a 
decision cannot be made without resort 
to mere speculation, then it should be 
clear in the examiner's remarks whether 
it cannot be determined from current 
medical knowledge that a specific in-
service injury or disease can possibly 
cause the claimed disabilities, or 
whether the actual cause is due to 
multiple potential causes.  In other 
words, simply stating that an opinion 
cannot be provided without resort to 
mere speculation is not acceptable 
without a detailed reason as to why this 
is so.  Jones v. Shinseki, 23 Vet. App. 
382 (2010).

The Veteran is hereby notified that it is his 
responsibility to report for the examination 
scheduled in connection with this REMAND and 
to cooperate in the development of his case.  
The consequences of failure to report for a 
VA examination without good cause may include 
denial of his claims.  38 C.F.R. §§ 3.158, 
3.655 (2009).

3.  After obtaining the above records, afford 
the Veteran a VA examination to ascertain the 
nature and etiology of his current bilateral 
hearing loss.

Any and all indicated evaluations, studies, 
and tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, particularly 
the STRs, and offer comments and opinions 
addressing whether it is more likely than not 
(i.e., probability greater than 50 percent), 
at least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the Veteran's currently diagnosed 
bilateral hearing loss had its onset during 
service or is in any other way causally 
related to his active service.  The VA 
examiner should specifically consider the 
Veteran's lay statements and his presumed in-
service noise exposure.  The examiner should 
comment with specificity on the results of 
audiometric testing and whether the kind of 
hearing loss diagnosed is a type found to be 
related to acoustic trauma or some other 
cause or multiple causes, if appropriate.  

All opinions should be supported by a clear 
rationale, and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  Copies 
of all pertinent records in the Veteran's 
claims file, or in the alternative, the 
claims file must be made available to the 
examiner.

If the examiner determines that a 
decision cannot be made without resort 
to mere speculation, then it should be 
clear in the examiner's remarks whether 
it cannot be determined from current 
medical knowledge that a specific in-
service injury or disease can possibly 
cause the claimed disability, or whether 
the actual cause is due to multiple 
potential causes.  In other words, 
simply stating that an opinion cannot be 
provided without resort to mere 
speculation is not acceptable without a 
detailed reason as to why this is so.  
Jones v. Shinseki, 23 Vet. App. 382 
(2010).

The Veteran is hereby notified that it is his 
responsibility to report for the examination 
scheduled in connection with this REMAND and 
to cooperate in the development of his case.  
The consequences of failure to report for a 
VA examination without good cause may include 
denial of his claim.  38 C.F.R. §§ 3.158, 
3.655.

4.  After the above actions have been 
completed, readjudicate the Veteran's claims.  
If the claims remain denied, issue to the 
Veteran a supplemental statement of the case, 
and afford the appropriate period of time 
within which to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


